The evidence does not justify us in holding, in opposition to the verdict of the jury, that the defendant was laboring under such a defect of reason as not to know the nature and quality of his act, or not to know that it was wrong. (Penal Law, § 1120.) Whether he was insane in such a sense or in such a degree as to render the imposition of the death penalty unjust or inexpedient is a question that will merit consideration if an application is made for executive clemency.
The judgment of conviction should be affirmed.
CARDOZO, Ch. J., POUND, CRANE, O'BRIEN and HUBBS, JJ., concur; LEHMAN, J., dissents upon the ground that the trial judge did not properly submit to the jury the question whether the homicide was from a deliberate and premediated design to kill, and KELLOGG, J., dissents upon the ground that the verdict is against the weight of evidence.
Judgment affirmed.